Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowther et al. (4654550)
Regarding claim 12, Lowther et al. shows a turbogenerator, the turbogenerator comprising a stator (10, 12) and a rotor (14), wherein an axially extending radial gap is provided between the stator and a rotor body (16) of the rotor, the gap comprising two axial ends the gap, at least one axial end (Fig. 1), being partially constricted by a baffle assembly (Fig. 2), while leaving a residual gap open wherein at least one baffle member (22, Fig. 2) of a baffle assembly (Fig. 2) is reversibly (by 26) attached to one of an outer circumference of the rotor body and an inner circumference of the stator (end turn).
Regarding claim 13, Lowther et al. also shows wherein the rotor is a turbogenerator rotor as claimed in any of the preceding claims relating to a turbogenerator rotor (14).
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuyama et al. (4383191)
Regarding claim 14, Mizuyama et al. shows a method of furnishing a turbogenerator rotor with at least one baffle assembly (Fig. 10), the method comprising:
attaching the at least one baffle assembly (12, 12f, 15, Fig. 10) to a rotor body of the rotor of the turbogenerator, wherein:
pre-manufacturing at least one baffle member (12), thereby providing at least one premanufactured baffle member, and reversibly (by 14) attaching the at least one pre-manufactured baffle member to the rotor.
Regarding claim 15, Mizuyama et al. also shows a method of refurbishing a turbogenerator rotor, the method comprising:
detaching (by removing bolt 14, Fig. 10) a used baffle assembly from the rotor;
providing at least one pre-manufactured baffle member (12, 12f), and
attaching (Fig. 10) the at least one pre-manufactured baffle member to the rotor,
wherein attaching the at least one pre-manufactured baffle member comprises applying a reversible (by 14) attachment method.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious a turbogenerator rotor, the rotor comprising; at least one baffle assembly provided on the circumference of the rotor body, the baffle assembly comprising at least one baffle member reversibly attached to the rotor body as recited in claim 1.  Claims 2-11 are dependent claims.
It is noted that the cited references only show the baffle member reversibly (using screws or bolts without damage) attached to the rotor body on the axial ends, not on the circumference of the rotor body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






2/11/2021

/DANG D LE/            Primary Examiner, Art Unit 2834